 

EXHIBIT 10.32

 

Bibicoff & Associates, Inc.

15060 Ventura Boulevard

Suite 240

Sherman Oaks, California 91403

 

May 5, 2003

 

Mr. Murray H. Gross

Chairman, President, and CEO

U. S. Home Systems, Inc.

750 State Hwy 121 Bypass, Suite 170

Lewisville, Texas 75067

 

RE:   BUSINESS ADVISORY, STOCKHOLDER & FINANCIAL COMMUNITY RELATIONS AGREEMENT
WITH BIBICOFF & ASSOCIATES, INC.

 

Dear Mr. Gross:

 

This letter (the “Agreement”) shall confirm the engagement of Bibicoff &
Associates (“Bibicoff”) by U. S. Home Systems, Inc. [NasdaqSC: USHS] (the
“Company”) for purposes of providing, on a non-exclusive basis, representation
of the Company in areas of stockholder and financial community relations and
business advisory services as set forth below in consideration for the fees and
compensation described hereinafter. The Agreement shall be effective as of the
date set forth above.

 

The Company agrees to provide Bibicoff such information, historical financial
data, projections, proformas, business plans, due diligence documentation, and
other information (collectively the “Information”) in the possession of the
Company or its agents that Bibicoff may reasonably request or require to perform
the Services (as hereinafter defined) set forth herein. The Information provided
by the Company to Bibicoff shall be true, complete, accurate and current in all
respects and shall not set forth any untrue statements nor omit any fact
required or necessary to make the Information provided not misleading. The
Company acknowledges that Bibicoff may rely on the accuracy and completeness of
all Information provided by the Company without independent verification. The
Company authorizes Bibicoff to use such Information in connection with its
performance of the Services subject to compliance with Regulation FD. Bibicoff
shall use its commercially reasonable best efforts to preserve the
confidentiality of Information expressly designated as confidential by the
Company.

 

Bibicoff will use its best efforts to furnish ongoing investor awareness and
business advisory services (the “Services”) as the Company may from time to time
reasonably request. The Services may include without limitation the following:
preparation and assistance with investor presentations; introduction to capital
conferences; the

 



--------------------------------------------------------------------------------

 

identification and evaluation of financing transactions; and introductions to
broker dealers, research analysts, and investment companies that Bibicoff
believes to be in the best interest of the Company.

 

The term of this Agreement shall begin on May 5, 2003 (the “Effective Date”)
and, unless sooner terminated as provided herein, shall end on April 30, 2004
(the “Term”). This Agreement may be terminated by either party at the end of ten
(10) months provided the terminating party gives 60 days written notice prior to
the end of ten months of the Term to the other party of its intent to early
terminate this Agreement (“Termination Date”). Upon termination, there will be
no further responsibility for either party or obligation for payment by the
Company of any fees or other compensation after the Termination Date or end of
the Term, whichever is applicable; provided, however, that Bibicoff shall be
entitled to receive all accrued compensation, including any unpaid cash
compensation, and un-reimbursed expenses, if any, outstanding as of the
Termination Date or end of the Term, whichever is applicable.

 

In consideration for the services described herein, the Company shall pay to
Bibicoff an advisory fee of ten thousand dollars ($10,000) per month (the
“Monthly Advisory Fee”). The first Monthly Advisory Fee shall be paid to
Bibicoff on June 1, 2003 with a like payment due on the first day of each
succeeding month during the Term of the Agreement unless sooner terminated. The
Monthly Advisory Fee shall be earned and payable each month beginning June 1,
2003 and may not be deferred by the Company unless the Company submits a written
request to Bibicoff and Bibicoff approves such request in writing. The maximum
Monthly Advisory Fees to be paid to Bibicoff during the Term of this Agreement
shall be $110,000, unless the Agreement is sooner terminated.

 

For the purpose of this Agreement the terms set forth below shall have the
following meanings:

 

(a)    “Financing Transactions” shall mean any transaction that results in the
investment of capital into the Company in the form of debt, equity or some
combination thereof by a party Introduced to the Company by Bibicoff.

 

(b)    “Merger Transaction” shall mean (i) the sale of substantially all the
capital stock or assets of the Company; (ii) the sale of a significant portion
of the Company’s capital stock or assets not in the normal course of business;
or (iii) the acquisition of substantially all the capital stock or assets of
another business by a party Introduced to the Company by Bibicoff.

 

(c)    “Investor” shall mean either a single investor or several investors or
any related entity under the investor’s control who was Introduced to the
Company by Bibicoff.

 

(d)    “Introduced by” a party shall be deemed to have been “introduced by”
Bibicoff if Bibicoff identified such party (irrespective of whether the Company
was previously aware of such party), either an individual, group or entity, to
the Company and facilitate

 

2



--------------------------------------------------------------------------------

 

the initial contact between the Company and such parties. It shall include any
individual, group or entity that is subsequently identified by a party initially
identified by Bibicoff to the Company. Prior to or at the time of Introduction
of a party to the Company, including a member of a Bibicoff Proposal Group, as
defined herein, Bibicoff shall deliver to the Company the name and address of
such party and the Company shall acknowledge in writing such party. Upon
termination of this Agreement for any reason, Bibicoff shall deliver to the
Company with ten (10) business days of the Termination Date or end of the Term,
whichever is applicable, a schedule of all parties that Bibicoff Introduced to
the Company including all members of the Bibicoff Proposal Group during the term
of this Agreement.

 

(e)    “Suitor” a group seeking to merge, sell to or buy the Company who were
Introduced to the Company by Bibicoff.

 

(f) “Close,” “Closes” or “Closing” shall mean the consummation of a Financing
and/or Merger Transaction including the payment and delivery of any funds by the
Company, or a duly appointed escrow agent, and/or the issuance and/or acceptance
of any assets, securities or debt instruments by the Company, or a duly
appointed escrow agent to a group Introduced to the Company by Bibicoff. If the
transaction is concluded through multiple or stepped milestones, then each such
separate funding shall be deemed a Closing.

 

The Company acknowledges that it will pay Bibicoff an agreed upon fee prior to
the closing of any Financing and/or Merger Transaction with any party Introduced
to the Company by Bibicoff. Bibicoff will first disclose in writing the identity
of the proposed Investor/Suitor to the Company. The Company, at its sole
discretion, can approve or decline whether such introduction can be made to the
proposed Investor. If the Company does not approve in writing whether such an
introduction can be made to the Investor within 48 hours of the disclosure of
the Investor by Bibicoff to the Company, then such inaction shall be deemed a
disapproval. If approved, such investor/suitor shall be deemed a “Bibicoff’s
Proposed Group.” It is expressly agreed that the Company shall respond within
five (5) business days to all such introduction proposals. Compensation shall be
triggered if Bibicoff’s Proposed Group, or parties referred by Bibicoff’s
Proposed Group, closes with the Company during the Term of the Agreement, plus
180 days.

 

The Company represents and warrants that it has provided Bibicoff access to all
Information available to the Company concerning its condition, financial and
otherwise, its management, its business, and its prospects (the “Disclosure
Documents”). The Company represents that it will continue to provide Bibicoff
with any Information or documentation necessary to verify and update the
accuracy of the Information contained in the Disclosure Documents and will
notify Bibicoff in writing within two (two) business days after the filing of
any registration statement or other periodic reporting documents filed pursuant
to the rules and regulations of the Securities Act of 1933, as amended. The
Company will, upon written request of Bibicoff, provide to Bibicoff within

 

3



--------------------------------------------------------------------------------

 

two (2) business days a copy of any periodic reports filed pursuant to the rules
and regulations of the Securities Exchange Act of 1934, as amended.

 

The Company recognizes that Bibicoff now renders and may continue to render
financial consulting, management, investment banking and other services to other
companies that may or may not conduct business and activities similar to those
of the Company. Bibicoff shall be free to render such advice and other services
and the Company hereby consents thereto. Bibicoff shall not be required to
devote its full time and attention to the performance of its duties under this
Agreement, but shall devote only so much of its time and attention as it deems
reasonable or necessary to fulfill its obligation hereunder.

 

During the Term of this Agreement, the Company covenants, promises and agrees
that:

 

(a)    Company shall furnish Bibicoff with copies of its annual, quarterly and
proxy filings with the SEC, upon written request of Bibicoff within two (2) days
of the Company’s filing thereof.

 

(b)    Company shall within five (5) business days notify Bibicoff if it is the
subject of any investigation or material litigation. Material for purposes of
this Agreement shall mean an amount of $500,000 or more. Prior to such
notification the Company shall not request Bibicoff to release any press release
in which Bibicoff appears as Investor Relations representative.

 

(c)    At least two (2) business days prior to the dissemination of any public
announcement regarding this Agreement, including the fact of its existence, the
Company shall submit to Bibicoff, for its review and comment, the proposed
public announcement. Bibicoff shall thereafter have two (2) business days within
which to submit its proposed amendments to the public announcement for inclusion
therein. The proposed amendments shall be incorporated in the final version to
be disseminated by the Company, unless, in the reasonable judgment of counsel to
the Company, such amendments should not be incorporated.

 

During the Term of this Agreement, Bibicoff covenants, promises and agrees with
the Company that:

 

(a)    Bibicoff shall deliver for approval by the Company copies of any proposed
press releases or other communications to Company shareholders, investors, or
the general public.

 

(b)    Bibicoff shall within five (5) business days notify the Company if
Bibicoff becomes the subject of any investigation, complaint or enforcement
action by the NASD or SEC or becomes a party to any material litigation.
Material for purposes of this paragraph means $100,000 or more. Prior to such
notice Bibicoff will not have its name on any Company press release.

 

4



--------------------------------------------------------------------------------

 

(c)    Bibicoff shall comply with all rules and regulations of the NASD and SEC
which may apply to Bibicoff relating to its business activities and in the
performance by Bibicoff of the Services to be rendered to the Company pursuant
to this Agreement.

 

Any dispute, controversy or claim between the Company and Bibicoff arising out
of or related to this Agreement or breach thereof, shall be settled by
arbitration, which shall be conducted in accordance with the rules of the
American Arbitration Association then in effect and conducted in the County of
Dallas, State of Texas. Any award made by arbitrators shall be binding and
conclusive for all purposes thereof, may include injunctive relief, as well as
orders for specific performance and may be entered as a final judgment in any
court of competent jurisdiction. No arbitration arising out of or relating to
this Agreement shall include, by consolidation or in any other manner, parties
other than the Company or Bibicoff and other persons substantially involved in
common questions of fact or law whose presence is required if complete relief is
to be afforded in arbitration. The cost and expenses of such arbitration shall
be borne in accordance with the determination of the arbitrators and may include
reasonable attorneys fees. Each party hereby further agrees that service of
process may be made upon it by registered or certified mail or personal service
at the address provided for herein.

 

The Company shall reimburse Bibicoff for all reasonable out of pocket expenses
including without limitation acceptable travel and lodging, printing, legal, and
mailing cost that Bibicoff may incur in performance of the Services under this
Agreement in an aggregate monthly amount not to exceed $1,000, without the prior
written approval of the Company. Bibicoff shall submit monthly expense
statements to the Company from time to time and the Company shall reimburse such
expenses monthly within thirty (30) days after receipt of such statements.

 

The Company shall indemnify and hold harmless Bibicoff and its directors,
officers, employees, agents, attorneys and assigns from and against any and all
losses, claims, costs, damages or liabilities (including the reasonable fees and
expenses of legal counsel) to which any of them may become subject in connection
with the investigation, defense or settlement of any actions or claims: (i)
caused by the Company’s misstatement or alleged misstatement of a material fact
or omission or alleged omission of a material fact required to make any
statement not misleading; (ii) arising in any manner out of or in connection
with the rendering of Services by Bibicoff hereunder; or (iii) otherwise in
connection with this Agreement.

 

Bibicoff shall indemnify and hold harmless Company and its directors, officers,
employees, agents, attorneys and assigns from and against any and all losses,
claims, costs, damages or liabilities (including the reasonable fees and
expenses of legal counsel to which any of them may become subject in connection
with the investigation, defense or settlement of any actions or claims: (i)
caused by Bibicoff’s misstatement of a material fact or omission required to
make any statement not misleading; or (ii) arising in any manner out of or in
connection with the rendering of Services by Bibicoff hereunder.

 

5



--------------------------------------------------------------------------------

 

The Company acknowledges that Bibicoff has made no guarantees that its
performance hereunder will achieve any particular result with respect to the
Company’s business, stock price, trading volume, market capitalization or
otherwise.

 

All notices hereunder shall be in writing and shall be validly given, made or
served if in writing and delivered in person or when received by facsimile
transmission, or five days after being sent first class certified or registered
mail, postage prepaid, or two days after being sent by nationally recognized
overnight carrier to the party for whom intended at the address set forth after
both parties’ signatures.

 

If any clause or provision of this Agreement is illegal, invalid or
unenforceable under applicable present or future laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible and as may be legal, valid and enforceable. In the
event any clause or provision of this Agreement is illegal, invalid or
unenforceable as aforesaid and the effect of such illegality, invalidity or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this entire Agreement provided such party
exercises such right within a reasonable time after such occurrence.

 

The parties agree and acknowledge that they have jointly participated in the
negotiation and drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the parties and their respective counsel. In
the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

This Agreement shall be governed by and construed under the laws of the state of
Texas without regard to principals of conflicts of laws provisions.

 

This Agreement may not be modified, amended, supplemented, canceled or
discharged, except by written instrument executed by all parties. No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties. To be effective, all waivers must be in writing, signed by
both parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.

 

6



--------------------------------------------------------------------------------

 

This Agreement contains the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings (oral
or written) between or among the parties with respect to such subject matter.
The parties agree that prior drafts of this Agreement shall not be deemed to
provide any evidence as to the meaning of any provision hereof or the intent of
the parties with respect thereto. Any amendment or modification to the Agreement
shall be by written instrument only and must be executed by a representative,
with complete authority, from the Company and Bibicoff.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument. A telecopy signature of any party shall be considered to have the
same binding legal effect as an original signature.

 

In the event that any dispute among the parties to this Agreement should result
in litigation, the substantially prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such substantially prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals and collection.

 

If the foregoing is in accordance with your understanding, kindly confirm your
acceptance and agreement by signing and returning the enclosed duplicate of this
Agreement that will thereupon constitute an Agreement between us.

 

Yours very truly,

 

Bibicoff & Associates, Inc.

 

/s/ Harvey Bibicoff

 

Harvey Bibicoff

Chief Executive Officer

 

Accepted and approved this 5th day of May, 2003.

 

By:

  

                /s/ Murray H. Gross                

Name:

  

Murray H. Gross

Title:

  

Chairman, President and CEO

Company:

  

U. S. Home Systems, Inc.

Address:

  

750 State Highway 121 Bypass, Suite 170

    

Lewisville, Texas 75067

Phone:

  

214/488.6300

 

7